' DOWDELL, J.
— Among other pleas filed by the defendant in- this case- was the plea of a Avant of consideration. The evidence; without conflict, shows that the note, the foundation of this suit, Avas given for an antecedent debt of the Blount College Co., a body corporate, to the payee, J. A. B. Lovett, for services Avhich had *537been rendered by said Lovett as a teacher for said company. 'There was no new consideration moving to the defendants, the makers of this note. The mere promise, as in this case, of the defendants to pay the debt of another, on no other consideration than the debt, is a nutlum pactum, no matter what form the promise may assume. — Watson v. Reynolds, 54 Ala. 191; Beale v. Ridgway 18 Ala. 117; Rutledge v. Townsend, 38 Ala. 712; Hester v. Wesson, 6 Ala. 415; Underwood v. Lovelace, 61 Ala, 155; Thornton v. Guice, 73 Ala. 322; Doss v. Peterson, 82 Ala. 252; Russell v. Wright, 98 Ala. 55. This view of the case renders it unnecessary to consider other assignments of error based upon other pleadings in the cause. The evidence being without conflict as to a Avant of consideration of the note, under this phase of , the defense, the aflirmatiA'e charge requested by the defendants- was properly given. The judgment of the circuit court is affirmed.